Citation Nr: 0937608	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  07-35 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for bladder cancer.

3.  Entitlement to service connection for a lung disability.

4.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1974 to December 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The Veteran had a formal hearing before 
the RO in June 2007 and the transcript is of record.

The Veteran also initiated an appeal as to a post-concussion 
syndrome, but subsequently withdrew the appeal during his 
June 2007 formal hearing before the RO.  Accordingly, the 
Board concludes the issue is WITHDRAWN and will not be 
discussed here.

The issues of entitlement to service connection for a lung 
condition and for a cervical spine disability are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The VA will notify the Veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  The most competent and probative evidence is against the 
finding of a causal link between the Veteran's current left 
shoulder disability and any incident of the Veteran's 
military service.

2.  The Veteran does not have a current diagnosis of bladder 
cancer.


CONCLUSIONS OF LAW

1.  The Veteran's left shoulder disability was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1131, 1112, 1113, and 5107 (West 2002 and Supp. 2008); 38 
C.F.R. §§ 3.303, 3.304, 3.307, and 3.309 (2008).

2.  The Veteran's alleged bladder cancer was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 
1112, 1113, and 5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 
3.303, 3.304, 3.307, and 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent 
to the Veteran in June and August 2005.  Those letters 
advised the Veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).  Since the Board has concluded 
that the preponderance of the evidence is against the claims 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
With regard to service connection claims, the Court held in 
the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The Veteran was afforded a medical examination to obtain an 
opinion as to whether his left shoulder can be directly 
attributed to service.  Since that is the only claimed 
condition actually shown in the service medical records, VA's 
duty to assist by obtaining a medical opinion extends only to 
this claim.  Cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004) ("Because some evidence of an in-service event, 
injury, or disease is required in order to substantiate a 
claim for service connection and because a postservice 
medical examination could not provide evidence of such past 
events, a medical examination conducted in connection with 
claim development could not aid in substantiating a claim 
when the record does not already contain evidence of an in-
service event, injury, or disease.").  The examination was 
based on a review of the claims file to include the Veteran's 
pertinent medical history as well as a thorough evaluation.  
The Board finds that this examination is adequate. Further 
examination or opinion is not needed on the bladder cancer 
claim because, at a minimum, there is no persuasive and 
competent evidence that the claimed condition has been 
currently diagnosed or may be associated with the Veteran's 
military service.  This is discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims. 


Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran alleges he currently has a left shoulder 
disability and bladder cancer due to his military service.  
Specifically, the Veteran indicates he got into a "pillow 
fight" in 1974 while in the military resulting in the first 
of many dislocations of his left shoulder.  He alleges ever 
since the dislocation, his shoulder was in a lot of pain and 
was susceptible to future injuries, which later resulted in 
two reconstructive surgeries.  With regard to bladder cancer, 
the Veteran believes his condition is a result of gas 
exposure suffered during his military duties within gas 
chambers.  He specifically references an incident in which 
his mask leaked.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The Veteran's service treatment records do not confirm the 
Veteran dislocated his left shoulder during active duty, to 
include during a pillow fight.  The Veteran alleges he did 
not seek treatment at that time because he was instructed to 
not complain over every little thing.  Even so, the Board 
notes the Veteran did seek medical treatment for his left 
shoulder in April 1975.  The Veteran complained of left arm 
pain after he fell three days earlier and hyper-extended his 
shoulder.  At that time he was diagnosed with a "strain."  
The Veteran did not, at that time or thereafter, reference 
any prior dislocation of the left shoulder.  

In regard to bladder cancer, the Veteran's service treatment 
records do not confirm the Veteran ever complained of gas 
leaks or exposure to gas.  The records are also silent as to 
any complaints, treatment or diagnoses related to the 
bladder.

With respect to both claims, the Board finds noteworthy that 
the Veteran's December 1975separation examination found no 
abnormality of the left shoulder or bladder nor did the 
Veteran complain of such abnormality on separation.  In 
short, the service treatment records are devoid of any 
findings consistent with chronic left shoulder or bladder 
disabilities.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  The crucial 
inquiry then is whether the Veteran has a current diagnosis 
of a left shoulder or bladder disability related to service.  
The most competent and probative evidence indicates he does 
not.

After service, the Veteran has never provided or identified 
any medical evidence of a current diagnosis of bladder 
cancer.  The claims folder currently is silent as to any 
diagnosis of bladder cancer or any other bladder abnormality.  
The Veteran, moreover, does not indicate he was ever told he 
has bladder cancer as a result of gas exposure in the 
military.  Rather, during his hearing before the RO in June 
2007, the Veteran merely indicates the link is a possibility 
since it is unknown what causes cancer.

The Veteran was afforded a general medical VA examination in 
September 2003 where the examiner noted the Veteran's past 
left shoulder surgeries, finding no current residuals, but 
the examiner did not diagnose the Veteran with any bladder 
disease.  Indeed, the Veteran did not complain of any bladder 
symptomatology.  The Board further notes the Veteran 
identified a post-service injury in 1999 where he suffered 
blunt trauma to his right jaw, but did not indicate any in-
service injury to his left shoulder.  The left shoulder 
surgeries of the 1980s and 1990s were referenced, but no 
opinion with regard to etiology was rendered.  Rather the 
examiner merely noted he found no residuals of the surgeries 
on examination.

In regard to bladder cancer, the claim must be denied.  
Regardless of the Veteran's testimony, first and foremost 
service connection requires a diagnosis of a current 
disability.  See Hickson, 12 Vet. App. at 253. In this case, 
there is no such evidence.  Accordingly the claim must be 
denied.

With regard to the Veteran's left shoulder disability, after 
service, the medical evidence does confirm the Veteran 
underwent two left shoulder reconstructive surgeries for 
frequent dislocations and instability.  Private surgical 
records dated June 1992, detailing the Veteran's second left 
shoulder surgery, indicates in the medical history that the 
Veteran underwent surgery in 1989 and the first dislocation 
of the shoulder occurred in a 1974 pillow fight.  Within 
context, it appears the reference to the 1974 alleged injury 
was mentioned merely as medical history relayed by the 
Veteran and not based on any objective medical evidence.  The 
treatment record, moreover, does not link the Veteran's 
current disability to the referenced 1974 alleged injury, but 
merely notes the alleged injury as pertinent medical history.  

In support of his claim, the Veteran submitted a private 
treatment record from Dr. Lerner, DO.  Dr. Lerner diagnosed 
the Veteran with, among other things, chronic recurrent left 
shoulder dislocation with chronic left shoulder rotator cuff 
tendonitis.  In his narrative, Dr. Lerner indicates the 
Veteran suffered a "second injury" in the Army in 1974 
during a pillow fight, which resulted in a dislocated left 
shoulder.  Dr. Lerner concluded the impact from this injury 
caused continued recurrent dislocations.  Dr. Lerner further 
stated the Veteran underwent reconstructive surgery on the 
left shoulder in 1986 and 1990.  

It is clear Dr. Lerner did not review any records in 
connection with this opinion.  There are inaccuracies with 
regard to the nature of the Veteran's alleged in-service 
injury (the Veteran alleges the in-service injury was his 
first and only left shoulder injury) and the dates of the 
post-service surgeries (according to the actual hospital 
reports, the Veteran's surgeries were dated 1989 and 1992).   

The Board further concludes the Veteran's testimony that he 
dislocated his left shoulder in an in-service pillow fight is 
simply not credible.  In accordance with the recent decision 
of the United States Court of Appeals for the Federal Circuit 
in Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the 
Board concludes that the lay evidence presented by the 
Veteran concerning his continuity of symptoms after service 
is credible regardless of the lack of contemporaneous medical 
evidence.  The provisions concerning continuity of 
symptomatology do not, however, relieve the requirement that 
there be some evidence of a nexus to service.  For service 
connection to be established by continuity of symptomatology 
there must be medical evidence that relates a current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997). 

In this case, however, although the Veteran is competent to 
testify as to injuring himself in a pillow fight, he is not 
competent to conclude he dislocated his left shoulder or 
incurred a chronic disability at that point.  The Board 
concludes, moreover, that such an inference simply is not 
credible.  The Board does not doubt the Veteran injured 
himself in a pillow fight in the military.  It is doubtful, 
however, that the injury resulted in a chronic disability.  
As indicated above, the Veteran testified during a June 2007 
hearing before the RO that he was instructed not to complain 
over every little thing and that is why he did not seek 
treatment for his left shoulder in 1974.  He alleges, 
however, that he was in constant pain since that time and 
suffered frequent dislocations.  Service treatment records 
confirm the Veteran sought treatment for a painful left arm 
after falling and hyper-extending his left shoulder in April 
1975.  The Veteran was diagnosed with a strain.  At that 
time, the Veteran did not mention any complaints of chronic 
pain, a prior injury, or frequent dislocations.  It simply is 
not credible that the Veteran would seek medical treatment 
for his left shoulder after an alleged serious injury and not 
discuss all the symptoms, to include alleged frequent 
dislocations.  The Veteran separated from the military in 
December 1975 and on separation, again, did not indicate any 
complaints of the left shoulder.  The Veteran's first left 
shoulder surgery was over a decade after service.  

For these reasons, the Board does not find the Veteran's 
contention that he dislocated his shoulder in 1974 credible.  
Accordingly, Dr. Lerner's opinion is not probative because it 
is based on inaccurate factual premises.  See Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993) (medical opinions based 
on incomplete or inaccurate factual premise are not 
probative).

The Veteran was afforded a VA examination in July 2008 to 
determine whether the described in-service left shoulder 
injury indicated in the Veteran's service treatment records 
could be related to the Veteran's current left shoulder 
disability.  The examiner found limited residuals of the 
Veteran's post-military left shoulder surgeries, to include 
limited motion with complaints of pain, but no instability 
and no arthritis.  With regard to etiology, the examiner 
opined that the Veteran's "current left shoulder disability 
was not at least as likely as not incurred in the service, 
based on the left shoulder strain in the service."  The 
examiner explained his rationale in a February 2009 addendum 
as follows:

...there is no record of a "pillow fight" while in 
AIT and subsequent dislocation of the left 
shoulder.  However, the shoulder, according to the 
history, became a recurrent dislocation condition 
which required surgical correction.  

The notation of "shoulder strain" which is 
recorded in the claims folder is not a condition 
which, in my opinion, does not require multiple 
reconstructive surgeries of the shoulder.

The Board finds the examiner's opinion compelling.  It is 
based on a thorough examination and a complete review of the 
claims folder, to include Dr. Lerner's examination and 
opinion.  

Again, the Board notes there is at least some medical 
evidence indicative of a relationship between the Veteran's 
current left shoulder disability and the alleged in-service 
injury.  For reasons discussed above, however, the Board does 
not find the premise of an in-service left shoulder 
dislocation probative.  Rather, the documented medical 
evidence merely indicates the Veteran was treated for left 
shoulder strain.  The Veteran never complained of chronic 
pain or frequent dislocations and the Board finds it 
incredible he would not have mentioned frequent dislocations 
at the time of the April 1975 in-service treatment.

Accordingly, the Board finds the most competent and probative 
medical evidence is against the Veteran's claim for service 
connection for either a left shoulder disability or bladder 
cancer.  In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claims, and the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for a left shoulder 
disability is denied.

Entitlement to service connection for bladder cancer is 
denied.


REMAND

The Veteran alleges he currently has a respiratory disease 
and a cervical spine disability due to his military service.  
Specifically, the Veteran indicates his military duties 
included working in gas chambers and completing parachute 
jump training.  The gas exposure allegedly caused his current 
respiratory disease, and the parachute training caused his 
neck disability.  Specifically, the Veteran references 
instances where his gas mask leaked and one injury where his 
helmet came loose and the neck strap tugged on his neck as he 
completed a jump.

Post-service medical records confirm diagnoses of chronic 
myofascial pain of the neck, an expanded right lung, and a 
history of spontaneous left pneumothorax.  Significantly, the 
medical records indicate, and the Veteran confirms, that he 
suffered a post-military occupational injury in 1999 working 
on the railroad.  Specifically, the Veteran suffered a high-
velocity railroad spike injury to the right jaw in April 1999 
causing chronic pain to the jaw, face, neck and head. 

In contrast, in support of his claims, the Veteran submitted 
a private opinion by Dr. Lerner, DO, indicating the Veteran 
currently has status post bilateral thoracotomies secondary 
to bilateral pneumothoraxes with continued shortness of 
breath, dyspnea on exertion and chronic left C5-C6-C7 
cervical radiculopathy with chronic cervical myofascial 
ligamentous strain.  Dr. Lerner linked the conditions to the 
Veteran's military duties, including exposure to gas chambers 
and the parachute jump injury detailed by the Veteran.

The Veteran's service treatment records do not indicate any 
neck injury.  The Veteran was treated for an upper 
respiratory infection once in May 1975, but the Veteran was 
never diagnosed with chronic lung or neck disabilities.  The 
Veteran's DD-214, moreover, does not denote any awards, 
medals or anything else indicative of the Veteran being 
exposed to gas chambers or completing parachute jump 
training.

In short, it does not appear Dr. Lerner's medical opinion is 
based on any objective confirmation of the Veteran's claimed 
in-service events.  In light of the Veteran's testimony and 
Dr. Lerner's opinion, however, the Board concludes the RO 
should make further efforts to confirm the Veteran's various 
military assignments.  Specifically, the RO should obtain the 
Veteran's personnel records to verify whether the Veteran 
ever completed parachute jump training or involved in gas 
chamber assignments.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  With regard to 
service connection claims, the Court held in the case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

To the extent these military assignments can be confirmed, 
the RO should afford the Veteran appropriate VA examinations 
for his claimed respiratory and cervical spine disabilities.  

The RO should also make further attempts to obtain any and 
all VA or private treatment records for these conditions.  
Aside from VA examinations and records submitted by the 
Veteran himself, the record contains very little medical 
history or current treatment.  The RO should take this 
opportunity to make further attempts to ensure the file is 
complete. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any and 
all medical providers currently providing 
him treatment for his cervical spine and 
respiratory disabilities, to include VA 
treatment providers, and to provide a 
release form for each provider identified 
authorizing VA to obtain these records, to 
include Dr. Lerner.  Thereafter, the 
records should be requested specifying 
that actual treatment records, as opposed 
to summaries, must be provided.  All 
efforts to obtain these records, including 
follow-up requests, if appropriate, should 
be fully documented.

2.  The RO should ask the National 
Personnel Records Center (NPRC) to provide 
the Veteran's personnel records for his 
entire period of service. Any negative 
responses should be documented in the 
file. 

3.  After obtaining the above records, to 
the extent available, and only if alleged 
military assignments of parachuting and/or 
gas chamber exposure is confirmed, 
schedule the Veteran for appropriate 
examinations for the claimed conditions of 
respiratory disease and cervical spine 
disability, to determine the extent and 
likely etiology of any condition(s) found, 
specifically commenting on whether the 
Veteran's conditions were caused by in-
service exposure to gas chambers or 
parachuting versus his post-service 
occupational injury in April 1999, which 
included blunt trauma to the right jaw. 

Pertinent documents in the claims folder 
must be reviewed by the examiner and the 
examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation resolving any 
conflicting medical opinions rendered, 
specifically that of Dr. Lerner.  

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

4. The RO should then readjudicate the 
Veteran's claims.  If the claims remain 
denied, issue a supplemental statement of 
the case to the Veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims. His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated. The Veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.  


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


